Case 1:17-cr-00027-JPJ-PMS Document 182 Filed 05/06/19 Page 1 of 1 Pageid#: 1414




                       To Court and Counsel,

                                                            CI
                                                             -FQK'
                                                                 SY FICEU.& WSTRICTCOURT
  In the m atterregarding                                           AT ABINGX N,VA
                                                                         FILED
 JO ELADAM S SM ITHERS
                                                                        RAt 15 2219
  CASE NO :1:17-CR-00027                                           JU         EY G     K
                                                                        :


  Iw ish thisto be m ade partofthe officialrecord.


  Iam entitledtoanimpartialjudge.
 Thiscourtsince beforethejurywasempaneled hasnotbelieved mysworn
  statem entand m y oralpresentation in open court.Since this trialhas begun this
  court has attacked m y credibility,disbelieved w hat Ihave to say,and show n bias,
  against m y person and m y case.

  Ibelieve Iam entitled to an impartialjudge.Ibelieve thatmustbe a
  Constitutionalprinciple.Irespectfully ask thatyou w ithdraw from this case.


  Ihave com e to this determ ination on m y ow n.


  Signed:
                                            e



  (JoeIAdamsS ' ers)


  Dated:
                        5 .G            z o ?$
